Citation Nr: 1340226	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  06-29 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

2.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.	

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and/or depression, and including as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 until September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In a May 2005 rating decision, the RO granted service connection for peripheral neuropathy of the right and left lower extremities (with a 10 percent disability rating for each extremity).  In a March 2006 rating decision, the RO denied service connection for depressive disorder, claimed as PTSD and depression.  

In November 2009 and March 2012, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.

The Board notes that the issues of entitlement to service connection for erectile dysfunction and a skin disorder were also before the Board at the time of the prior remands.  In a January 2013 rating decision, the AMC granted service connection for atopic dermatitis, claimed as a skin condition, and erectile dysfunction.  The AMC also awarded the Veteran special monthly compensation based on loss of use of a creative organ.  The AMC's decisions represent full grants of those claimed disabilities, and the Veteran has not appealed those decisions.  As such, those matters are no longer before the Board.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In regards to the claim for service connection for a psychiatric disorder, although the AMC made an admirable attempt to obtain all of the Veteran's medical records, the development directed by the Board in its last remand was not accomplished. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Specifically, in the March 2012 Board remand, the Board directed the RO/AMC to request the private medical records of various medical providers (based on the September 2004 list provided by the Veteran).  Unfortunately, of the long list of private medical providers, the record does not indicate that the RO/AMC ever requested records from Dr. Genaro Scarano Garcia (who was identified in the September 2004 list).  

Additionally, following the last Board remand, the Veteran submitted a new VA Form 21-4142 for the Centro De Acceso y Tratamiento.  In that form, he indicated that he received treatment there for various psychiatric disorders.  However, the record does not indicate that the RO/AMC ever requested those records.  Given the current claim for service connection for a psychiatric disorder, the RO/AMC should attempt to obtain these records.  38 C.F.R. § 3.159(c)(1). 

The Board also previously requested that the RO/AMC contact the National Personnel Records Center (NPRC) and attempt to obtain any separately filed hospital and psychiatric records from the Veteran's service in Vietnam (due to the Veteran's report of psychiatric treatment in Vietnam).  The RO/AMC requested these records from the NPRC; however, in an October 2012 response, the NPRC indicated that a search for records was not possible based on the information furnished.  The NPRC indicated that it would "NEED NAME OF MEDICAL TREATMENT FACILITY."  The RO/AMC informed the Veteran of its inability to obtain records in an October 2012 letter, and requested that he provide additional information.  In a later October 2012 statement, the Veteran reported that he could not recall the name of the hospital, but that he believed it was in "Lon Bin, General Headquarters. on [sic.] or about 1971."   Given that the Veteran has provided more specific information regarding his claimed in-service psychiatric treatment, the RO/AMC should make another attempt to obtain those records.  

Per prior remand instructions, the RO/AMC also obtained a new VA examination for the Veteran's psychiatric disorder claim.  Although the May 2012 VA examiner provided an opinion as to whether the Veteran's claimed psychiatric disorders was caused or aggravated by service, the VA examiner failed to provide the requested opinion as to whether the Veteran's has a psychiatric disorder that was caused or aggravated by a service-connected disability.  

The Board also notes that the VA examiner did not have the opportunity to review the unassociated psychiatric private medical records from Centro De Acceso y Tratamiento or reconcile his finding of no PTSD with the findings of PTSD associated with the claims file.  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant as to why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   The RO/AMC should request that the May 2012 psychiatric VA examiner review the records and provide an addendum opinion.  If the May 2012 VA examiner is unavailable, a new VA medical opinion should be provided to address the claim.

Also, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Proper VCAA notice was not provided to the Veteran in regards to his claim for service connection for a psychiatric disorder.  Specifically, the RO did not provide proper notice with regards to the Veteran's claim for PTSD; it never requested that the Veteran provide information regarding his claimed stressors.  Notice compliant with VCAA standards must thus be provided to the Veteran.  

The Board notes that since the Veteran has filed his initial PTSD claim, 38 C.F.R. § 3.304(f) has been revised to read "If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."  The RO/AMC should also provide the Veteran notice of this change.

In regards to the claim for an increased rating for peripheral neuropathy or the right and left lower extremities, in March 2010 the Board found that a more contemporaneous examination was necessary.  The AMC subsequently obtained a new VA examination in May 2012.  That VA examination, however, did not provide adequate information to accurately rate the Veteran's claims.  Specifically, the May 2012 VA examiner found that the Veteran had mild, incomplete paralysis for multiple nerves of each lower extremity.  Given such findings, the VA examiner should separate the symptoms of each affected nerve or determine whether the symptoms are impossible to separate and effectively constitute one disability.  As such, a new VA examination is necessary to address these matters.

Given that the Veteran's claims are being remanded again for further development, the Board notes that the most recent VA medical records associated with the claims file were from April 2011 and that the Veteran receives continuing treatment from VA.  Therefore, while on remand, VA treatment records from the San Juan VA medical center dated from April 2011 to the present should also be obtained for consideration in the appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Notice compliant with VCAA standards must thus be provided to the Veteran, specifically regarding the PTSD aspect of his claim.  The notice should specifically provide information on how to support a claim for service connection for PTSD, to include the amended regulations at 38 C.F.R. § 3.304(f) and request information regarding the Veteran's claimed PTSD stressors.

2.  If the Veteran provides information regarding his PTSD stressors, the RO/AMC should take appropriate action should it determine that verification of such stressors is necessary.

3.  The RO/AMC should obtain VA treatment records from the San Juan VA medical center dated from April 2011 to the present.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  The RO/AMC should provide the Veteran an opportunity to identify any non-VA healthcare provider who treated him for his psychiatric disorder.  The RO/AMC should attempt to secure any necessary authorizations from the Veteran, including for Genaro Scarano Garcia.  The RO/AMC should obtain all identified treatment records for which the Veteran has provided authorization, specifically including from the Centro De Acceso y Tratamiento.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5.  Contact the NPRC again and attempt to obtain any separately filed hospital and psychiatric records for the Veteran.  The Veteran has more recently reported that he was treated at "Lon Bin, General Headquarters" on or about 1971.  The Veteran's DD-214 indicates that the Veteran was on active duty from February 1970 to September 1971.  Additionally, his Record of Assignments indicates that he served in Vietnam from August 1970 until February 1971, with the Company B, 53rd Signal Battalion.  

6.  After all of the above development has been accomplished, the RO/AMC should arrange for the May 2012 psychiatric VA examiner to review the records and provide an addendum opinion.  If the May 2012 VA examiner is unavailable, a new VA medical opinion should be provided to address the claim.  

If the VA medical opinion provider determines that a new VA examination is necessary, such an examination should be provided prior to the formation of any medical opinions.

Based on a review of the claims file, including treatment records, private medical records, the Veteran's statements, and any examination findings, as well as and a full copy of this REMAND, the VA medical opinion provider should render opinions as to the following:

a)  Does the Veteran currently have a psychiatric disorder, and if so what psychiatric disorder(s) does he have under DSM-IV standards?  

b) Does the evidence of record clearly and unmistakably show that the Veteran had a psychiatric disorder that existed prior to his entry into active duty in February 1970?  

	(i) If so, which psychiatric disorder(s)?

(ii) If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting psychiatric disorder(s) was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  Please identify any such evidence with specificity.

c) If the answer to (b) is no AND a diagnosis of PTSD is made, was that PTSD manifested due to a claimed in-service incident?  

The VA medical opinion provider should specifically consider any reported stressors made by the Veteran, (including, but not limited to, reports made in medical records and prior VA examinations - which includes being a "spy", a member of a secret "special forces" group, being ambushed and being nearby when a girl that approached him was killed, as well as any stressors noted in his written statements).

If the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity (and consistent with the places, types, and circumstances of the Veteran's service), the VA medical opinion provider should confirm whether the claimed stressor is adequate to support a PTSD diagnosis and that the Veteran's symptoms are related to the claimed stressor.

d) If the answer to (b) is no AND the examiner finds that the Veteran does not have PTSD, but rather has a different psychiatric disorder (or that the Veteran has another psychiatric disorder in addition to his PTSD), did the Veteran's non-PTSD, psychiatric disorder(s): 

	(i) have its onset during service; 

(ii) develop due to an incident or event that occurred during service (including, but not limited to, reports made in medical records and prior VA examinations - which includes being a "spy", a member of a secret "special forces" group, being ambushed and being nearby when a girl that approached him was killed, as well as any stressors noted in his written statements); or 

(iii) manifest within one year after the Veteran's discharge from service in September 1971?

e) Is it at least as likely as not that the any currently diagnosed psychiatric disorder was caused or aggravated beyond the natural progression of the disease by a service-connected disability (including diabetes mellitus, peripheral neuropathy of the right and left lower extremities, erectile dysfunction and atopic dermatitis)?  

For purposes of the opinion being sought, the examiner should specifically consider the following:

 there are VA medical records, private medical records, and statements of record pertaining to psychiatric problems over the years

A complete explanation must be given for all opinions and conclusions expressed.  The VA medical opinion provider is directed to reconcile his or her opinions with any on file that may conflict, specifically including any VA or private medical records wherein the Veteran received a psychiatric diagnosis contrary to one made by the VA medical opinion provider.

7.  After all additional medical records have been associated with the claims file, the RO/AMC should schedule the Veteran for a nerves VA examination by an appropriate medical professional to determine the current extent and severity of his service-connected peripheral neuropathy of the right and left lower extremities.  

The entire claims file and a copy of this REMAND must be made available to the examiner for review in conjunction with conducting the examination of the Veteran.  The examiner should indicate in his/her report whether or not the claims file was reviewed.  Any indicated tests should be accomplished.

The examiner's findings should specifically include:

(a)  Which nerve(s) is involved for each extremity?
      
(i)  If the VA examiner finds that multiple nerves are involved, the examiner should separate the symptomatology associated with EACH nerve for each lower extremity; OR 

(ii)  If the examiner finds that the symptomatology associated with EACH nerve involved (for its respective extremity) is impossible to separate, 

(1) Do the nerves for each extremity taken together effectively constitute one disability?   

(2)  Which nerve (of each extremity) displays the most severe peripheral neuropathy symptomatology?  

(b)  What are the Veteran's right and left lower extremity peripheral neuropathy symptoms and what are their respective severities?   

(c)  Are symptoms wholly sensory for each nerve?

(d)  Does the Veteran have muscle atrophy or weakness due to the right and/or left lower extremity peripheral neuropathy and if so how severe are such symptoms?

(e) Is right and/or left lower extremity motion lost or is there deformity of the foot/toes caused by the peripheral neuropathy?  If so, please specify type motion lost and/or deformity caused by the paralysis.  

(f)  The examiner should also describe the functional effects caused by the Veteran's peripheral neuropathy of the right and/or left lower extremities, including describe the impact of it on his employability

 The examiner must comment on the Veteran's impairment due to the pathology, symptoms and signs of his service-connected peripheral neuropathy.  

A clear explanation for all opinions shall be provided, along with a discussion of the facts and medical principles. 

8.  When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of the additional evidence.   If the benefit sought is not granted, the RO/AMC should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
B. MULLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


